Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 11/27/2020. 
	In the 09/15/2020 Non-Final office action, claims 8-13 were pending and claims 1-7 were withdrawn.  
	In Applicant’s 11/27/2020 Remarks and Amendments, claims 8 and 10-13 were pending and claims 9 and 1-7 were withdrawn. 
	Claims 8 and 10-13 remain pending. 

Remarks and Amendments
	Claims 8-13 were rejected under 35 USC 103 as being unpatentable over Hwang (US 20190314436) in view of Seiberg et al. (US 7879823) and Myc et al. (US 20110280911). Applicant’s arguments/remarks on 11/27/2020 were sufficient to overcome this rejection and which is hereby withdrawn. 

Conclusion
	Claims 8 and 10-13 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655